Citation Nr: 0638278	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  03-11 707A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel







INTRODUCTION

The veteran served on active service from August 1982 to May 
1986.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In July 2004, the Board denied the 
veteran's claims for service connection for chronic neck 
pain, low back pain, and hearing loss in the right ear.  The 
Board then remanded the claim for service connection for 
hypertension to the RO for additional development.  The case 
is now before the Board for further appellate consideration.


FINDING OF FACT

There is no competent medical evidence of hypertension.


CONCLUSION OF LAW

Claimed hypertension was not incurred in, or aggravated by 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, the 
VA notice and duty to assist letters dated in July 2003, July 
2004, and December 2004, satisfied VA's duty to notify under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as it informed 
the appellant of what evidence was needed to establish 
service connection for the disability at issue, of what VA 
would do or had done, what evidence he should provide, 
informed the appellant that it was his responsibility to help 
VA obtain medical evidence or other non-government records 
necessary to support his claim, and asked him to provide any 
information in his possession.  

Further, in compliance with the Board's July 2004 remand, the 
veteran was asked to identify any additional medical 
evidence.  The veteran did not respond to VA's July and 
December 2004 letters with additional information.  A review 
of the claims file shows that VA does not have information 
regarding the dates and place of medical treatment received 
by the veteran from Dr. U.C. for hypertension.  The Board 
reminds the veteran that the duty to assist is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Further, 
the Board notes that VA made several attempts to obtain 
treatment records from the Dillard University Student Health 
Center, the Lakeland Medical Center, and Montgomery VA 
Medical Center (VAMC), however, these treatment facilities 
provided negative responses that such records were not 
available.  Also, VA has made several attempts to obtain the 
veteran's service medical records.  A request for service 
medical records made as early as October 1987 received a 
negative response that no records were available.  Subsequent 
requests for the veteran's service medical records were made 
in September 1988 and January 2002, however, no records or 
responses were provided.  The Board observes that, where 
records are unavailable, "VA has no duty to seek to obtain 
that which does not exist."  Counts v. Brown, 6 Vet. App. 
473, 477 (1994).  

In a March 2002 letter, the veteran was informed of the VA's 
efforts to obtain his treatment records and that it was the 
claimant's ultimate responsibility to submit medical evidence 
in support of his claim.  No further information has been 
provided by the veteran.  Thus, the Board is not aware of the 
existence of additional relevant evidence in connection with 
the appellant's claim, which VA has not obtained or made 
reasonable efforts to obtain.  

Also pursuant to the Board's remand, the VA scheduled the 
veteran for a compensation and pension examination for 
hypertension to take place on January 12, 2005.  A notice 
letter was sent by the examining facility.  A December 2004 
letter also notified the veteran of the scheduled VA 
examination.  Despite the notice, the veteran failed to 
appear to the scheduled VA examination in January 2005.  A 
follow up letter was then sent to the veteran in February 
2005 informing him of his failure to attend his examination.  
In a September 2005 letter, the VA again asked the veteran to 
submit any comments that he may have had to support his 
claim.  Neither the veteran nor his representative responded 
to the VA letters, gave reason for his failure to appear for 
the examination, or requested his examination to be 
rescheduled.  The Board observes that its July 2004 remand 
and a December 2004 VA letter provided adequate notice to the 
veteran that failure to attend any scheduled VA examinations 
may result in an adverse determination again his claim.  See 
38 C.F.R. § 3.655 (2006).  In September 2005, VA 
readjudicated the appeal and issued a supplemental statement 
of the case (SSOC).  \

Given the foregoing, the Board finds that VA has 
substantially complied with the Board's remands with regard 
to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with).  Accordingly, the Board finds 
that no further assistance to the veteran in acquiring 
evidence is required by statute.  38 U.S.C.A. § 5103A.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or an effective date, if service connection 
was granted on appeal.  Since service connection is being 
denied for hypertension, no disability rating or effective 
date will be assigned, so the Board finds that there can be 
no possibility of any prejudice to the claimant under the 
holding in Dingess, supra.  The appellant and his 
representative have not alleged any prejudice with respect to 
the timing of the notification, nor has any been shown.  

The Board finds that the evidence of record -- service and 
post-service records, a VA examination report, and lay 
statements -- is adequate for determining whether the 
criteria for service connection have been met.  Accordingly, 
the Board finds that the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and no further assistance to the 
veteran in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  In order 
to prevail in a claim for service connection there must be 
medical evidence of a current disability as established by a 
medical diagnosis; of incurrence or aggravation of a disease 
or injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases, such as 
hypertension, to a degree of 10 percent or more within one 
year from separation from service, such diseases may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b) (2006).

The veteran contends that his claimed hypertension was 
incurred in military service.  

Although service medical records were unavailable, in support 
of his claim, the veteran submitted a copy of his April 1982 
pre-enlistment examination and May 1985 separation 
examination.  The pre-enlistment examination report shows 
clinically normal findings.  In contrast, the separation 
examination report notes that the veteran had an increase in 
blood pressure and suggested that the veteran check his blood 
pressure routinely.  No diagnosis of hypertension was given 
in either of the examination reports.

Post-service medical evidence includes private treatment 
records from the Pendleton Memorial Methodist Hospital and 
the Memorial Hospital in Jacksonville and a VA examination in 
July 1986.  A review of the treatment records from both 
hospitals failed to reveal a diagnosis for hypertension.  
Treatment records between 1991 and 1993 from Pendleton show 
that the veteran's chief complaint was residuals of a fall 
and a right wrist fracture.  The veteran sought treatment 
from the Memorial Hospital in March 2000 for residuals of a 
motor vehicle accident and low back pain.  Intermittently, 
the veteran's blood pressure was taken at both hospitals, 
however, no diagnosis or medical opinions were ever given 
regarding the veteran's hypertension.  

In July 1986, the veteran underwent a VA examination where he 
reported a history of high blood pressure since service and 
occasional dizziness.  However, he did not receive any 
treatment for his high blood pressure.  On physical 
examination his pulse was 72, blood pressure was 130 over 84, 
and respiration was 20.  Based on the examination and the 
veteran's reported history, the VA examiner found that the 
veteran had a history of hypertension, but provided no 
diagnosis at that time.  The Board notes that available 
medical records continuously documented the level of the 
veteran's blood pressure; however, the Board is not free to 
make a determination regarding any possible diagnosis of 
hypertension without medical expert opinions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

In an effort to seek a current medical opinion and diagnosis, 
the veteran was scheduled for a VA examination in January 
2005.  Further, the VA notified the veteran that failure to 
appear for his scheduled examination may result in an adverse 
determination to his claim.  Still, the veteran failed to 
attend his scheduled examination.  VA then sent a letter in 
February 2005 requesting that the veteran contact the office 
to reschedule his examination.  No response or request to 
reschedule the examination was received.  In the absence of 
such a request or other indication of the veteran's 
willingness to appear for an examination, his claim for 
hypertension can only be considered based on the evidence of 
record.  Thus, the Board finds that, in the absence of 
competent medical evidence of a current diagnosis of 
hypertension and medical evidence linking the claimed 
hypertension to military service, the veteran's claim must be 
denied.

Further, service connection for hypertension may not be 
presumed under 38 C.F.R. §§ 3.307, 3.309 since the condition 
did not manifest to a compensable degree within one year of 
separation from military service.

Finally, the appellant and his representative may believe 
that there was a causal relationship between the veteran's 
service and the claimed disorder.  However, the Board notes 
that there is no indication that he or his representative 
possesses the requisite knowledge, skill, experience, 
training, or education to qualify as medical experts for his 
statements to be considered competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay persons are not 
considered competent to offer medical opinions regarding 
causation or diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

The preponderance of the evidence is against the award of 
service connection for the claimed disorder and, it follows 
that, the benefit of the doubt doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for hypertension is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


